Citation Nr: 0727734	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-34 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1985 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in August 2002.  A statement of the case was 
issued in October 2003, and a substantive appeal was received 
in December 2003.  


FINDING OF FACT

The veteran's service-connected degenerative disc disease, 
C5-7; low back condition; S1 radiculopathy, left lower 
extremity associated with low back condition; anterior 
cruciate ligament tear, right knee, status-post arthroscopic 
medial subtotal meniscectomy; L5 radiculopathy, right lower 
extremity associated with low back condition; bilateral 
plantar fasciitis and calcaneal spurs; residual dislocation, 
right ring and little fingers; adjustment disorder with 
depressed mood; mild degenerative arthritis, left knee; and 
chin scar, status-post laceration do not preclude 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilites have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The April 2003, March 2004, 
June 2006 VCAA letters effectively notified the veteran of 
the evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the April 2003 and March 2004 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that he 
might have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement is harmless.  Although the 
notices provided to the veteran in April 2003 and March 2004 
were not given prior to the August 2002 adjudication of the 
claim, the notices were provided prior to recent 
certification of the veteran's claim to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal at this time 
would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  In 
the present appeal, the appellant was provided April 2003 and 
March 2004 VCAA letters with notices of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  A 
supplemental statement of the case was issued in February 
2007.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, to include service, VA, and private, have been 
obtained.  Also, the veteran was afforded thorough VA 
examinations in January 2004 and June 2004, and no further VA 
examination is necessary.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claim.



Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).  Thus, the Board must evaluate whether 
there are circumstances, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) 
(providing for an extra-schedular disability when there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91. Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is in effect for degenerative disc 
disease, C5-7; low back condition; S1 radiculopathy, left 
lower extremity associated with low back condition; anterior 
cruciate ligament tear, right knee, status-post arthroscopic 
medial subtotal meniscectomy; L5 radiculopathy, right lower 
extremity associated with low back condition; bilateral 
plantar fasciitis and calcaneal spurs; residual dislocation, 
right ring and little fingers; adjustment disorder with 
depressed mood; mild degenerative arthritis, left knee; and 
chin scar, status-post laceration.  The Board notes that 
there is at least one disability rated at 40 percent, 
specifically low back condition.  In addition, there is 
sufficient additional disability that brings the combined 
rating to more than 70 percent.  Thus, the percentage 
criteria listed in this provision are met.

However, after reviewing the evidence of record, the Board 
finds that the evidence does not support a finding that the 
veteran's service-connected disabilities alone are of such 
severity as to preclude substantially gainful employment.  In 
making this decision, the Board notes that jobs, particularly 
of a sedentary nature, are not precluded by the veteran's 
service connected disabilities.  As was noted in Van Hoose:

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. § 4.16(a).

Van Hoose, 4 Vet. App. at 363.

At a March 2002 functional capacity/physical capabilities 
assessment from Excel Physical & Occupational Therapy, P.C., 
the veteran stated that he was injured while working as an 
American Airlines driver in December 1998.  The veteran 
reported that he could sit for 25 to 35 minutes, stand for 75 
minutes, and walk 60 to 75 minutes.  His condition improved 
by lying on a firm surface, and worsened walking up stairs.  
At the time, he worked for a school district lifting no 
greater than 10 pounds, walking up stairs and through 
hallways, writing reports, conducting surveillance, doing 
computer work, and using the radio.  Based on his performance 
on different tasks at the assessment, it was recommended that 
the veteran be placed in a medium work category; 
specifically, the veteran could exert 20 to 50 pounds of 
force occasionally, and/or 10 to 25 pounds of force 
frequently, and/or greater than negligible up to 1 pound of 
force constantly to move objects.  It was noted that 
kneeling, crawling, bending, static standing, and static 
sitting were to be limited to an occasional basis.  It was 
further noted that activities such as walking, reaching, and 
stair climbing could be on a frequent basis.  In July 2002, 
the veteran was examined by John Reasoner, M.D., who cited 
the aforementioned March 2002 functional capacity evaluation. 

A claim for increased compensation based on unemployability 
was received in April 2002.  The veteran reported being 
employed from February 1998 to January 2002 holding various 
jobs as a mail handler, installer, mechanic and security 
guard.  

A review of the record reveals that the veteran reported 
various interests and was employed in several different jobs.  
Before enrolling in college, a September 2002 e-mail from 
Vermeer Rehabilitation Services reflected a telephone 
conversation with the veteran in August 2002; it was 
documented that the veteran was a musician who already had a 
compact disc (CD) released, and wanted to pursue a degree in 
music.  Also, an October 2003 VA treatment record showed that 
the veteran was hired by Goodwill, but then stopped showing 
up for work.  On VA examination in January 2004, it was noted 
that the veteran was working full time as a driver of a 
cement truck for a construction company and worked six days a 
week.  

The veteran was afforded a VA examination in June 2004.  The 
examiner noted that the veteran was fully employable based on 
his psychiatric condition.  He continued noting, however, 
that the veteran's physical condition might limit his 
employability which could then secondarily cause psychiatric 
problems.  However, according to the examiner, that did not 
seem to be the case at the time.  

At his May 2006 VA psychotherapy, the veteran expressed a 
desire to write a book.    

Another application for increased compensation based on 
unemployability was received in September 2006.  The veteran 
reported holding various jobs from November 2001 to April 
2006. These included being a security guard, working as a 
mechanic, working with concrete, and driving a truck.    

Later, the veteran enrolled in school.  A special report of 
training showed that the veteran met with a rehabilitation 
counselor in October 2006.  The veteran's anticipated 
completion date was May 2008;  however, he was aiming to 
graduate in December 2007.    

In various Chapter 31 trainee interview questionnaires, the 
veteran responded "no" when asked whether he had any 
difficulties with his academic program.  A June 2006 
Vocational Assessment Report reveals that the veteran wanted 
to become a social services worker/caseworker, and that due 
to his limitations, the veteran was limited to working in 
sedentary occupations.  The rehabilitation consulted noted 
that the sedentary nature of positions such as that of a 
social services worker/caseworker was consistent with the 
veteran's physical disabilities.  

An October 2006 transcript reflected a grade point average 
(GPA) of 3.389.  The veteran was pursuing a Bachelor of Arts 
Degree in communication.    

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU 
benefits.  The evidence does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation solely by reason of his service-connected 
disabilities given that he has various interests such as 
writing books and making music, that he has successfully 
completed some college courses, and that he has various work 
experience.  Further, at the previously mentioned June 2006 
vocational assessment, it was noted that employment of social 
and community service workers and supervisors were projected 
to grow much faster than average for all occupations through 
2012.  Further, the veteran's GPA and his determination to 
graduate from college earlier than anticipated reflect the 
veteran's intellectual capabilities and potential.       

The Board acknowledges that his disabilities might very well 
result in some impairment in jobs which require a great deal 
of movement and/or physical exertion.  However, there is no 
evidence suggesting that medium work level or more sedentary 
occupations are precluded by his aforementioned disabilities.  
Overall, there is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question, especially 
in light of the veteran's academic successes.  As such, the 
veteran's claim for a TDIU is denied.


ORDER

The appeal is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


